SOMERVILLE, J.
Alexander M. Hannah, as shown by the record in this case, was appointed guardian of Mary S. Hannah on July 2d, 1860, and afterwards departed this life on October 4th, 1877; and on October 29th, 1877, R. T. Simpson, the appellee, obtained from the Probate Court of Lauderdale county, letters of administration on his estate. The appellant, Rhodes, was, on October 13th, 1879, appointed administrator of the estate of said Mary S. Hannah, the ward of said guardian.
On motion made in the Probate Court, for the statement of an account against the appellee, as administrator, evidence was introduced tending to show that the said guardian, during his life-time, had received, in the year 1868, between three and four thousand dollars of the ward’s money. The evidence further showed that this claim had not been presented against the estate of the guardian, within eighteen months after the grant of letters of administration. The statute of non-claim, being interposed, the question is, whether the court below erred in sustaining it as a good and legal defense.
We think the claim was barred, under this state of facts. The language of the statute includes “ all claims against the estate of a' deceased person.” — Code of 1876, § 2597. As said by Brickell, C. J., in Fretwell v. McLemore, 52 Ala. 124, 140, where the construction of this statute is elaborately discussed, “ Words more significant to express every demand to which a personal representative can or ought to respond, or which can charge the assets in his hands subject to administration, or more expressive of every legal liability resting upon the decedent, could not have been employed.” The authorities cited in that opinion fully sustain this view of the statute. Foster v. Holland, 56 Ala. 474.
We do not intend, by this opinion, to intimate that, if the evidence had shown that the specific money claimed by the ward, or her administrator, was in the hands of the guardian at the time of his decease, the statute of non-claim could have been successfully pleaded. This would have been a claim to specific property, and not strictly a demand involving the relationship of debtor and creditor,--Carrington v. Manning's *217Heirs, 13 Ala. 611; Lewis v. Ford, at the present term; Steele v. Humes, at the last term; Foster v. Maxey’s Ex'or, 6 Yerg. 224; Locke v. Palmer, 26 Ala. 312.
There is no error in the judgment of the Probate Court, sustaining the plea, and the judgment is affirmed.